Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “main body includes a protruding portion for accommodating the image sensor unit” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, 8, 14 recites the limitation "the central axis”. There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claim 14 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(b) III)
To correct this problem, amend claim 14 to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-11, 13, 15 rejected under 35 U.S.C. 103 as being unpatentable over Farr (US 2008/0208006 A1) in view of Sun (CN 202397438 U), citation of Sun use herein refers to English Translation of Sun attached.
Regarding claim 1, Farr teaches a therapeutic endoscope comprising:
 a main body (including structure 1004 Fig.10b);
an image sensor unit, connected to the main body (vision module 550 Fig10b [0091]); and
a cover attached to the main body, the cover including a first opening adjacent to the image sensor unit (first opening 904 Fig.10b near vision module 550), a second opening opposite to the first opening (second end on 906 opposite to the first opening Fig.10b), and a sidewall extending between the first opening and the second opening (funnel shape sidewall connecting 904 and 906 Fig.10b).

	Sun teaches limitation stated above, however, does not explicitly disclose a third opening connecting with the first opening and the second opening.
Sun in the art of Otoscope, teaches an otoscope having similar funnel shape having a first and second opening, the otoscope includes a third opening connecting the first and second opening (Fig.1 on page 3, U-shaped gap 2).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Farr to include a third opening connecting the first and second opening, such as that taught by Sun, to provide access of medical tool such as cerumen hook (page 1-2).

Regarding claim 2, Farr and Sun teaches limitation stated above, and further teaches wherein the third opening has a first center angle at a position adjacent to the first opening (after modifying third opening of Sun to Farr, third opening has a first center angle, relative to an axis drawn against Farr’s sidewall  at a position adjacent to the first opening of Far 904 Fig.10), the third opening has a second center angle at a position adjacent to the second opening (second center angle at a position adjacent to second opening 906 Fig.10), and the first center angle and the second center angle are greater than 0 degree, and less than 180 degrees (detail of third opening seen in Fig.1 of Sun).
Regarding claim 4, Farr and Sun teaches limitation stated above, and further teaches wherein wherein the main body includes a protruding portion (see rectangular portion accommodating vision module 550 in Farr Fig.10b) for accommodating the image sensor unit, and the cover is attached to the protruding portion (Farr Fig.10b).
Regarding claim 5, Farr and Sun teaches limitation stated above, Farr further teaches wherein a central axis of the first opening and the second opening passes through the image sensor unit (an axis relative to the first and second angle drawn against Farr’s sidewall, passing through a side of the rectangular structure in Farr Fig.10b).
Regarding claim 6, Farr and Sun teaches limitation stated above, Farr further teaches the cover is configured to rotate about a central axis (speculum 900 rotatable around an axis thus rotatable about a central axis).
Regarding claim 7, Farr and Sun teaches limitation stated above, Sun further teaches wherein when used with a medical device (such as cerumen hook pg.2), and capable of having a medical instrument being inserted thereto and such instrument being stuck out from the second opening of the cover.
Regarding claim 9, Farr and Sun teaches limitation stated above, and further teaches wherein the cover is not elastic (the cover is made with material with some rigidity to stay in shape discloses in Fig.10b).


Regarding claim 10, Farr teaches a cover for therapeutic endoscope comprising:
a first opening (first opening on proximal end 904 Fig.10b near vision module 550);
a second opening opposite to the first opening (second end on distal end 906 opposite to the first opening Fig.10b); 
a sidewall extending between the first opening and the second opening (funnel shape sidewall connecting 904 and 906 Fig.10b).
	Sun teaches limitation stated above, however, does not explicitly disclose a third opening connecting with the first opening and the second opening.
Sun in the art of Otoscope, teaches an otoscope having similar funnel shape having a first and second opening on distal end and proximal end, the otoscope includes a third opening connecting the distal end and proximal end (Fig.1 on page 3, U-shaped gap 2).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Farr to include a third opening connecting the distal opening and proximal opening, such as that taught by Sun, to provide access of medical tool such as cerumen hook (page 1-2).

Regarding claim 11, Farr and Sun teaches limitation stated above, and further teaches a first center angle at a position adjacent to the first opening (after modifying third opening of Sun to Farr, third opening has a first center angle, relative to an axis drawn against Farr’s sidewall  at a position adjacent to the first opening of Far 904 Fig.10), the third opening has a second center angle at a position adjacent to the second opening (second center angle at a position adjacent to second opening 906 Fig.10), and the first center angle and the second center angle are greater than 0 degree, and less than 180 degrees (detail of third opening seen in Fig.1 of Sun).
Regarding claim 13, Farr and Sun teaches limitation stated above, Sun further teaches wherein when used with a medical device (such as cerumen hook pg.2), and capable of having a medical instrument being inserted thereto and such instrument being stuck out from the second opening of the cover.
Regarding claim 15, Farr and Sun teaches limitation stated above, and further teaches wherein the cover is not elastic (the cover is made with material with some rigidity to stay in shape discloses in Fig.10b).


Claims 3, 8, 12, 14 rejected under 35 U.S.C. 103 as being unpatentable over Farr, Sun, further in view of Dreyer (US 2020/0345212 A1).
Regarding claims 3, 12, Farr and Sun teaches limitation above having a first and second angle, however, does not explicitly disclose the specific of the first and second angle as recited in claims 3 and 12.
Dreyer in the art of medical observation instrument, teaches medical instrument in a similar funnel shape as seen in Fig.4, the instrument includes an opening similar to third opening discloses Sun, which an instrument is capable of being inserted therethrough [0040], which a first center angle (seen in the middle figure of Fig.4, on the right side) is greater than the second center angle (seen in the middle figure of Fig. 4 on the left side).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Farr and Sun, such as that taught by Dreyer, as a suitable arrangement to yield a predictable of providing access of medical instrument.

Regarding claims 8, 14, Farr and Sun teaches limitation stated above, Sun further teaches wherein when used with a medical device (such as cerumen hook pg.2), and capable of having a medical instrument being inserted thereto and such instrument being stuck out from the second opening of the cover, although the medical instrument is capable of being inserted in different angle, Sun does not explicitly disclose the orientation or detail of the medical instrument of claims 8 and 14.
Dreyer in the art of medical observation instrument teaches medical instrument in a similar funnel shape as seen in Fig.4, the instrument includes an opening similar to third opening discloses Sun, which an instrument is capable of being inserted therethrough [0040], which a first center angle (seen in the middle figure of Fig.4, on the right side) is greater than the second center angle (seen in the middle figure of Fig. 4 on the left side), and disclose a way of inserting medical instrument (through working lumen 216 in Fig.4) defining an angle about 15 degrees to about 90 degrees with respect to a central axis of Farr.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Farr and Sun, such as that taught by Dreyer, as a suitable arrangement to yield a predictable inserting medical instrument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795